       Case 4:18-cv-02076-MWB-MA Document 22 Filed 04/27/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CARNIE MONTS,                                   No. 4:18-CV-02076

                Plaintiff,                          (Judge Brann)

         v.

    CHAPLAIN ABBAS ADEKA,

                Defendant.

                             MEMORANDUM OPINION

                                   APRIL 27, 2021

I.      BACKGROUND

        Plaintiff Carnie Monts, initiated this pro se civil rights action pursuant to

Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics1 asserting

an Eighth Amendment claim of excessive force against pro se Defendant Chaplain

Abbas Adeka, who allegedly grabbed Plaintiff’s arm, spun him around, struck him

in the face, and then kicked him.2 Defendant filed an answer with a counterclaim

against Plaintiff alleging a state law claim for assault and battery alleging that

Plaintiff had assaulted him.3 Plaintiff has not filed an answer to the counterclaim,

and Defendant has not moved for a default judgment against him.




1
     403 U.S. 388 (1971).
2
     Doc. 1 at 4.
3
     Doc. 16 at 2.
        Case 4:18-cv-02076-MWB-MA Document 22 Filed 04/27/21 Page 2 of 5




         At the time Plaintiff filed the complaint, he was confined at the Federal

Correctional Institution at Allenwood in White Deer, Pennsylvania.4              He was

subsequently transferred to the Federal Correctional Institution at Bennettsville in

Bennettsville, South Carolina, and he updated his address with the Court to reflect

that transfer.5 Plaintiff has not communicated with the Court since June 4, 2020, and

a review of the Federal Bureau of Prisons Inmate Locator confirms that Plaintiff is

no longer incarcerated at FCI Bennettsville and has failed to update his address of

record.

II.      DISCUSSION

         Middle District of Pennsylvania Local Rule 83.18 provides that a pro se

litigant has an affirmative obligation to keep the Court informed of his or her address

and must immediately inform the Court if his or her address changes during the

course of the litigation. This Court’s Standing Practice Order No. 94-2, which

applies when a plaintiff is proceeding pro se, similarly provides, in pertinent part:

         A pro se plaintiff has the affirmative obligation to keep the court
         informed of his or her current address. If the plaintiff changes his or
         her address while the lawsuit is being litigated, the plaintiff shall
         immediately inform the court of the change, in writing. If the court is
         unable to communicate with the plaintiff because the plaintiff has failed
         to notify the court of his or her address, the plaintiff will be deemed to
         have abandoned the lawsuit.6




4
      See Doc. 1.
5
      See Doc. 17.
6
      See Doc. 6.
                                             2
       Case 4:18-cv-02076-MWB-MA Document 22 Filed 04/27/21 Page 3 of 5




Although Plaintiff has apparently been transferred, he has failed to provide the Court

with his current address in violation of the requirements of Local Rule 83.18 and the

Standing Practice Order.

       When a plaintiff fails to prosecute a case or comply with an order of court,

dismissal of the action is appropriate.7 Plaintiff no longer resides at his address of

record, and, as noted above, he has not made any filings or otherwise communicated

with the Court since June 4, 2020.8 Plaintiff has made no effort to prosecute his

case, and this failure as well as his failure to provide his current address after he was

transferred has prevented this matter from proceeding.

       Based on these circumstances, the Court concludes that Plaintiff is no longer

interested in pursuing his pending claim. Accordingly, it is a waste of judicial

resources to allow Plaintiff’s action to continue. It will be dismissed without

prejudice.

       Having dismissed Plaintiff’s action, Defendant’s state law counterclaim for

assault and battery remains. The Court may exercise supplemental jurisdiction over

the counterclaim pursuant to 28 U.S.C. § 1367.9 I will decline to do so here.

       I note that: “The district courts may decline to exercise supplemental

jurisdiction . . . if   . . . the district court has dismissed all claims over which it has



7
    See Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629 (1962).
8
    Doc. 21.
9
    There appears to be no diversity of citizenship between Plaintiff and Defendant so jurisdiction
    under § 1332 cannot lie independently, separate and apart from the federal claim.
                                                 3
        Case 4:18-cv-02076-MWB-MA Document 22 Filed 04/27/21 Page 4 of 5




original jurisdiction.”10 “The decision to retain or decline jurisdiction over state-law

claims is discretionary” and “should be based on considerations of judicial economy,

convenience and fairness to the litigants.”11 Additionally, federal courts should be

guided by the goal of avoiding “[n]eedless decisions of state law . . . both as a matter

of comity and to promote justice between the parties.”12 Further, the Third Circuit

has recognized that where all federal claims are dismissed before trial, “the district

court must decline to decide the pendent state claims unless considerations of

judicial economy, convenience, and fairness to the parties provide an affirmative

justification for doing so.13

        Because Defendant’s assault and battery claim concerns interpretations of

Pennsylvania law, and Plaintiff’s federal claim has been dismissed before trial, the

prudent course is to decline to exercise supplemental jurisdiction over the state law

claim. For these reasons, the Court will dismiss Defendant’s state law claim without

prejudice for lack of jurisdiction in accordance with 28 U.S.C. § 1367(c)(1).




10
     28 U.S.C. § 1367(c)(3).
11
     Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009).
12
     United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966).
13
     Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (quoting Borough of W. Mifflin v.
     Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)). See also Charles Alan Wright & Arthur R. Miller,
     Federal Practice & Procedure, § 3567.3 (3d ed.) (“As a general matter, a court will decline
     supplemental jurisdiction if the underlying [federal question] claims are dismissed before
     trial”).
                                                  4
       Case 4:18-cv-02076-MWB-MA Document 22 Filed 04/27/21 Page 5 of 5




III.   CONCLUSION

       For the foregoing reasons, this Court will dismiss this Plaintiff’s action for

failure to prosecute and will further decline to exercise supplemental jurisdiction

over Defendant’s state law counterclaim. In the event that Plaintiff provides the

Court with his current address within a reasonable period of time, I may reconsider

this determination.

       An appropriate Order follows.




                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          5
